Case 1:19-cv-00340-JJM-PAS Document 85 Filed 02/11/21 Page 1 of 6 PageID #: 804




                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF RHODE ISLAND


     STEVEN PALANGE,
          Plaintiff

     v.                                                     C.A. No. 1:19-cv-00340-JJM-PAS

     MICHAEL B. FORTE, in his official capacity as
     Chief Judge of the Rhode Island Family Court, et
     al.,
            Defendants



     STATE DEFENDANTS’ OBJECTION TO PLAINTIFF’S “OMNIBUS MOTION FOR
                         SUMMARY JUDGEMENT”

           NOW COMES Defendants Hon. Michael B. Forte in his official capacity as Chief Judge

 of the Rhode Island Family Court (“Chief Judge Forte”), Jean Maggiacomo in her official capacity

 as Deputy Clerk of the Rhode Island Supreme Court, Courtney E. Hawkins in her official capacity

 as Director of the Rhode Island Department of Human Services, Hon. Sandra Lanni in her official

 capacity as an Associate Justice of the Rhode Island Family Court (“Associate Justice Lanni”),

 Peter F. Neronha in his official capacity as the Attorney General for the State of Rhode Island, and

 Ronald Pagliarini in his official capacity as the Chief of Staff of the Rhode Island Family Court

 (collectively, “State Defendants” or the “State”) and hereby object to the various motions by the

 Plaintiff, Steven Palange (“Plaintiff” or “Palange”), including Palange’s “Motion Declaratory

 Judgment as a Matter of Law against Defendant Michael B. Forte” (ECF 75), “Omnibus Motion

 for Summary Judgement” (ECF 71), and “Notification of Fraud” (ECF 79). 1 As grounds therefore,


 1
   It appears that Palange filed three separate but duplicative motions, see ECFs 71, 75, and 79.
 Palange’s Motions all assert the same core premise that has underlaid his claims throughout the
 instant civil action and Palange’s various lawsuits and appeals to the Rhode Island Supreme Court
 and the First Circuit—displeasure of an Order entered by the Rhode Island Family Court against


                                                  1
Case 1:19-cv-00340-JJM-PAS Document 85 Filed 02/11/21 Page 2 of 6 PageID #: 805




 State Defendants assert that the Motions filed by Palange are frivolous and calculated solely to

 waste resources and delay resolution of this litigation. The Motions are wholly without merit, are

 not supported by any evidence, and fail to conform to the Federal Rules of Civil Procedure and the

 Local Rules of this Court. Further, this Federal District Court lacks jurisdiction for the reasons set

 forth in the State’s pending Motion to Dismiss (ECF 59) and Objection to Plaintiffs’ Motion to

 Amend (ECF 66). 2 As such, this Honorable Court should deny Palange’s Motions (ECFs 71, 75,

 and 79) and dismiss the Amended Complaint (ECF 19).

                                         INTRODUCTION

        On May 9, 2018, Associate Justice Lanni entered a Family Court Order that suspended

 Palange’s visitation with his minor daughter, enjoined Palange from harassing his ex-wife, and

 ordered Palange to release medical reports from his physicians, undergo a psychological

 evaluation, engage in parental counseling, and pay outstanding child support. See id.; see also ECF

 59 at 15. Since the Family Court Order was issued in Palange v. Palange, W20120361 (R.I. Family

 Ct. filed dismissed), Palange has pursued a number of meritless lawsuits and appeals, all of which

 have been dismissed. See e.g., Palange v. Palange, C.A. No. W20120361 (R.I. Family Ct., filed

 Sep. 19, 2012), aff’d, C.A. No. SU-2019-0156-A, 2021 WL 275948, (R.I. Jan. 27, 2021) (affirming



 Palange on May 9, 2018. See Palange v. Palange, C.A. No. W20120361 (R.I. Family Ct. filed Sep.
 19, 2012); see also ECF 64-1 at 25 (“The May 9th Order and all other proceedings and orders that
 followed May 9th are void and unconstitutional.”); ECF 71 (“On or around May 9th, 2018 [Chief
 Judge] Michael Forte, Margarita Palange, and [Attorney] Richard Updegrove created a false
 judgment that violated the final judgment of divorce.”); ECF 75 (alleging that Chief Judge Forte
 “participated in a scheme and conspiracy” and caused “the Rhode Island Family Court to terminate
 child-parent rights, relationship, and custody of” Palange’s minor daughter); ECF 79 (requesting
 judicial review of the Final Divorce Decree issued by the Rhode Island Family Court). As such,
 the State will address the Motions (ECFs 71, 75, and 79) collectively.
 2
   State Defendants incorporate by reference the arguments asserted in the State’s Motion to
 Dismiss (ECF 59) and Objection to Plaintiff’s Motion to Amend (ECF 66), as if fully set forth
 herein.


                                                   2
Case 1:19-cv-00340-JJM-PAS Document 85 Filed 02/11/21 Page 3 of 6 PageID #: 806




 and remanding for consideration of attorney’s fees and outstanding child support); Palange v.

 Palange, C.A. No. WC-2018-0262 (R.I. Super. Ct., dismissed May 23, 2018); Palange v.

 Updegrove, C.A. No. WC-2019-0449 (R.I. Super. Ct., dismissed Jan. 28, 2020); Palange v.

 Palange, C.A. No. WC-2019-0555 (R.I. Super. Ct., dismissed Jan. 28, 2020); Palange v. Palange,

 C.A. No. SU-2019-0125-A, (R.I. 2019); (dismissing Plaintiff’s appeal); Palange v. Palange, C.A.

 No. SU-2019-0372-A, (R.I. 2019) (same); Palange v. Palange, C.A. No. SU-2020-0068-A, (R.I.

 2020) (same); Palange v. Palange, C.A. No. SU-2020-0069-A, (R.I. 2020) (same).

           Recently, on January 27, 2021, the Rhode Island Supreme Court affirmed the decision of

 the Rhode Island Family Court and dismissed Palange’s appeal challenging the May 9, 2018

 Family Court Order. Palange v. Palange, No. 2019-156-APPEAL, 2021 WL 275948 (R.I. Jan. 27,

 2021). 3 In its decision, the Rhode Island Supreme Court briefly recounted Palange’s contentious

 divorce proceedings and the “convoluted history” of his various lawsuits and appeals challenging

 the May 9, 2018 Family Court Order, noting that Palange had already pursued an appeal of the

 Family Court Order unsuccessfully on a prior occasion. See id. at *2, n.2, n.3. The Rhode Island

 Supreme Court further found that Palange "utterly failed to develop any cognizable argument to

 support his claim that the Family Court justice erred” and therefore, dismissed the appeal and

 affirmed the decision of the Family Court. See id. at *2.

                                            ARGUMENT

 I.        THE COURT LACKS SUBJECT MATTER JURISDICTION AND MUST DENY
           PLAINTIFF’S MOTIONS

           Palange concedes that he seeks redress from decisions issued by the Rhode Island Family

 Court and Rhode Island Supreme Court, with respect to the May 9, 2018 Order. See ECF 71 at 3.




 3
     A copy of the opinion is attached to State Defendants’ Objection, for the Court’s convenience.


                                                   3
Case 1:19-cv-00340-JJM-PAS Document 85 Filed 02/11/21 Page 4 of 6 PageID #: 807




 In his “Omnibus Motion for Summary Judgement”, 4 Palange states that: “I am using this honorable

 Federal Court to rehear a case that is currently being litigated in both the [Rhode Island] Family

 Court and is on appeal before the [Rhode Island Supreme Court].”) contra Miller v. Nichols, 586

 F.3d 53, 59 (1st Cir. 2009) (applying Rooker-Feldman where “[t]he desired [relief] would amount

 to a reversal of the [state court’s] ruling on the termination of plaintiff’s parental rights[.]”).

         Palange unsuccessfully challenged the May 9, 2018 Order before both the Rhode Island

 Family Court and the Rhode Island Supreme Court. See Palange v. Palange, C.A. No. W20120361

 (R.I. Family Ct. filed Sep. 19, 2012), aff’d, 2021 WL 275948 (R.I. Jan. 27, 2021). Respectfully,

 this Federal District Court is without jurisdiction to permit Palange a second “bite at the apple”,

 for the reasons discussed in the State’s pending Motion to Dismiss (ECF 59) and Objection to

 Plaintiffs’ Motion to Amend (ECF 66). Cf Kathios v. Gen. Motors Corp., 862 F.2d 944, 951 (1st

 Cir. 1988) (“There is no reason to expend additional judicial resources on a matter which has

 already been fully and fairly litigated.... After all, [plaintiff] has already ‘had one bite of the apple,

 and the choice of the bite was [his].’”). Absent subject matter jurisdiction, the Court must deny

 Plaintiff’s Motions, ECFs 71, 75, and 79, and dismiss the Amended Complaint (ECF 19).

                                            CONCLUSION

         WHEREFORE, for the reasons set forth above, State Defendants respectfully ask that this

 Honorable Court deny Plaintiff’s Motion for Declaratory Relief (ECF 75), Plaintiff’s Motion for

 Summary Judgement (ECF 71), and Plaintiff’s self-styled “Notification of Fraud” (ECF 79) and

 dismiss the Amended Complaint (ECF 19) for lack of subject matter jurisdiction.




 4
   It is unclear whether Palange’s “Omnibus Motion for Summary Judgement” differs from a
 traditional motion for summary judgement. In any event, Palange’s Motion fails to satisfy many
 of the procedural requirements of Fed. R. Civ. P. 56 and DRI LR 56. Accordingly, Palange’s failure
 to comply with the rules of civil procedure further warrants denial of his Motion.


                                                     4
Case 1:19-cv-00340-JJM-PAS Document 85 Filed 02/11/21 Page 5 of 6 PageID #: 808




                                           Respectfully Submitted,

                                           STATE DEFENDANTS,
                                           By:

                                           PETER F. NERONHA
                                           ATTORNEY GENERAL

                                           /s/ Justin J. Sullivan
                                           Justin J. Sullivan (#9770)
                                           Special Assistant Attorney General
                                           OFFICE OF THE ATTORNEY GENERAL
                                           150 South Main St. Providence, RI 02903
                                           Tel: (401) 274-4400 | Ext. 2007
                                           Fax (401) 222-2995
                                           jjsullivan@riag.ri.gov




                                       5
Case 1:19-cv-00340-JJM-PAS Document 85 Filed 02/11/21 Page 6 of 6 PageID #: 809




                                CERTIFICATE OF SERVICE
       I hereby certify that on Thursday, February 11, 2021 I electronically filed the foregoing
 document with the United States District Court for the District of Rhode Island by using the
 CM/ECF system. I certify that the following parties or their counsel of record are registered as
 ECF Filers and that they will be served by the CM/ECF system:

  Stephen M. Prignano, Esq.                         Matthew Thomas Oliverio, Esq.
  MCINTYRE TATE LLP                                 OLIVERIO & MARCACCIO LLP
  50 Park Row West, Suite 109                       55 Dorrance St, Ste 400
  Providence, RI 02903                              Providence, RI 02903
  smp@mtlesq.com                                    mto@om-rilaw.com

  Mark T. Nugent, Esq.                              John H. Ruginski , Jr., Esq.
  MORRISON MAHONEY LLP                              127 Dorrance Street, 5th Floor
  10 Webosset St, Ste 900                           Providence, RI 02903
  Providence, RI 02903                              ESQ129@hotmail.com
  mnugent@morrisonmahoney.com


                                                      /s/ Melissa DiFonzo

         I hereby certify that on Thursday, February 11, 2021 I served a true and accurate copy of
 the foregoing document on the following parties or their counsel of record by U.S. mail, postage
 prepaid:

  Steven Palange, pro se
  10 Grandeville Court
  Apartment #934
  Wakefield, RI 02879

                                                      /s/ Melissa DiFonzo




                                                6
